Citation Nr: 1442889	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-11 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a respiratory disorder, diagnosed as asthma, to include as due to toxic herbicide exposure and as secondary to a service-connected disability.  

2.  Entitlement to service connection for a respiratory disorder, diagnosed as asthma, to include as due to toxic herbicide exposure and as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.  He has been in receipt of a total disability rating based on individual unemployability since February 8, 1993.

This matter is on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

This appeal was remanded by the Board in December 2013 for further development and is now ready for disposition.

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated into the Veteran's VBMS file. 


FINDINGS OF FACT

1.  In a June 2009 rating decision, the claim of entitlement to service connection for a respiratory disorder was denied on the basis that it was not shown during service or related to service or to toxic herbicide exposure.   

2.  The evidence added to the record since the June 2009 decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of entitlement to service connection for a respiratory disorder. 

3.  It is at least as likely as not that the Veteran's respiratory disorder is partially attributable to his service-connected diabetes mellitus.  



CONCLUSIONS OF LAW

1.  The June 2009 rating decision that denied the Veteran's claim for entitlement to service connection for a respiratory disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The evidence received subsequent to the June 2009 rating decision is new and material, and the requirements to reopen the claim for entitlement to service connection for a respiratory disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156 (2013).

3.  The criteria for service connection for a respiratory disorder, diagnosed as asthma, to include as due to toxic herbicide exposure and as secondary to a service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low," and only needs to represent evidence that could reasonably substantiate the claim were the claim to be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

In this case the Veteran's claim for a respiratory disorder was previously denied by the RO in a June 2009 rating decision on the basis that it was not related to service or based on toxic herbicide exposure.  He did not appeal that decision, nor did he submit any new and material evidence within a year of the June 2009 rating decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim

Since that time, however, the evidence now includes a medical opinion from a VA physician, who indicated that the Veteran's respiratory disorder is at least partially related to his now service-connected diabetes mellitus.  Not only is this evidence "new" in that it was not previously addressed by the RO, but it is also "material" as it relates to an unestablished fact necessary to support the claim.  
 
Therefore, evidence that is new and material has been submitted in order to reopen a claim of entitlement to service connection, and this claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

The Veteran is seeking service connection for a respiratory disorder, which he asserts is due to his active duty service, and in particular to his service in the Republic of Vietnam.  He has also indicated that his symptoms may be related to his toxic herbicide exposure.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Additionally, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

While there are additional regulations related to toxic herbicide exposure, there is no need to discuss them here, as the evidence indicates that the Veteran's respiratory symptoms are at least partially attributable to his diabetes mellitus, which was service-connected by the RO in a June 2014 rating decision. 

Specifically, the record now includes a medical opinion in April 2014, where a VA physician stated that "it is LESS LIKELY THAN NOT that the Veteran's claimed respiratory condition, to include asthma, incurred, was caused by, aggravated by and/or nexus to his time in military service BUT rather as least as likely as not caused by, aggravated by and nexus to his major risk factors (cardiovascular, hypertension, diabetes) and personal life style choices (cocaine and alcohol abuse, smoking) made over the last 4 decades."  See Medical Opinion at p. 5 (April 29, 2014).  

While the physician makes clear that the cause of the Veteran's respiratory disorder is multifactorial, the physician has also acknowledged that the Veteran's service-connected diabetes mellitus is one of the contributing factors.  Therefore, service connection for a respiratory disorder is warranted on this basis.  38 C.F.R. § 3.310 (2013).  In light of the fact that the Veteran is at 100%, further discussion or development of this issue is clearly not warranted.  The nature and extent of the disability related to the diabetes is not before the Board at this time. 

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

New and material evidence having been submitted, the application to reopen a previously denied claim of entitlement to service connection for a respiratory disorder, diagnosed as asthma, to include as due to toxic herbicide exposure and as secondary to a service-connected disability, is granted and the claim is reopened.  

Service connection for a respiratory disorder, diagnosed as asthma, to include as due to toxic herbicide exposure and as secondary to a service-connected disability, is granted.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


